DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 08/31/2021.
Claims 1, 2, 5, 6, 8-10, 14-16, 19, 20 have been amended.
Claim 21 has been added.
Claim 7 is cancelled.
Claims 1-6, 8-21 are allowed.

Allowable Subject Matter
Claims 1-6, 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closest prior art cited by the examiner is Thomas, Mark B. (PG Pub. 2011/0,197,024 A1) [hereafter Thomas].  Thomas teaches detecting a failed component in a storage medium and reconstructing the data; storing the reconstructed data in the replacement area; mapping the address of the failed address to the replaced address; updating the virtual address of the replaced physical address in the address-mapping table; and using the updated table to access the replaced storage space.  Thomas, nor any other references cited by the examiner, fail to disclose “receiving configuration instructions for a maintenance-free rate and a 
	Claims 9 and 15 are a storage device claim and a computer program product claim corresponding to the method claim 1, and are allowable for the same reasons.
	Claims 2-6, 8, 10-14 and 16-21 depend either directly or indirectly on claim 1, 9 or 15 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2013/0,173,955 A1 discloses providing a data protection in a random access disk array in a RAID scheme to recover a lost data using parity and error correction.  The memory also utilize over-provisioning of capacity to reduce the overhead of the underlying RAID scheme.
PG Pub. 2013/0,166,991 A1 discloses a RAID controller in a memory device configured to recover data in a bad memory block and relocating to a non-faulty block and updating the address of the replaced bad block.
PG Pub. 2013/0,073,895 A1 discloses a SSD controller capable of detecting faulty memory blocks to replace the defective ones to the spare blocks and mapping the addresses of the replaced blocks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        September 10, 2021